IN THE SUPREME COURT OF TEXAS

                                 No. 10-0599

   IN RE  CAMPBELL RANCH LLC, WILLIAM S. WALKER, WILLIAM L. DAWKINS, JR.,
                       ROBERT SCHULTE AND LEE HUBBARD

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed August  9,  2010,  is
granted in part.  The trial court order issued May 25, 2010,  in  Cause  No.
2007CVF001760D3, styled Dancy, LLC v. Campbell Ranch  LLC,  William  Stephen
Walker, William Lee Dawkins, Jr., Robert Leal  Schulte,  Craig  D.  Campbell
and Lee Hubbard, in the 341st District  Court  of  Webb  County,  Texas,  is
stayed pending further order of this Court.
      2.    The real party in interest's motion for temporary relief,  filed
August 20, 2010, is denied.
      3.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., September 13, 2010.
      4.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 02, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk